Title: I. Lafayette to Necker, [ca. October 1788]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Necker, Jacques



[ca. Oct. 1788]

Je Respecte trop les occupations de M. Necker pour me permettre de lui parler d’une affaire extérieure si elle ne paroissoit pas importante et pressée. Le nouvel arrêt du Conseil qui prohibe les huiles de baleine ne fait aucune excéption en faveur des Américains, quoique le traité avec l’Angleterre mette le Gouvernement fort à son aise sur ce point: il est probable que M. Chardon aura negligé de rendre Compte à Monsr. Necker de ce qui s’est passé depuis deux ans sur cet objet. Je n’examine pas si le privilege exclusif de Dunkerque, et la Pêche exercée en grande partie par des Américains non domiciliés, mais employés dans ce Port franc, peut suffire à la consommation de cette matiere premiere dans nos manufactures. Je Representerai Seulement que les Pecheurs d’Amérique ont été detournés de passer au Service Anglais par des  promesses oubliées une fois, renouvellées ensuite, et qui ont dirigé leurs Spéculations pour cette année; que Si le Changement de Sistême paroit plus utile que je ne le crois, un adoucissement momentané est du moins nécéssaire et urgent. Mr. Chardon a proposé l’arrêt à notre insu, et même contre ce qu’on m’avoit donné lieu de croire. Je demande à expliquer cette affaire à M. Necker devant M. Chardon, M. Du Pouget chargé de cette partie dans le département de la Marine, Mr. Lambert et telle autre personne que l’on voudra y appeller. Mr. Jefferson ministre des Etats-unis étoit à la derniere Conférence. Il seroit à desirer que Mr. Necker voulut bien m’entendre avant le départ de Mr. Chardon pour Dunkerque. Ma Reclamation pour les Américains et leurs associés francais ne s’étend pas plus loin que l’indemnité du tort qu’on leur fait en Repoussant de nos ports la Peche à laquelle on vient de les Engager. Il restera Ensuite deux autres intérets à combiner, d’un coté celui de Dunkerque et des pêcheurs américains qui partent de ce port, de L’autre celui des villes de Commerce qui regrettent un objet d’echange, et des manufactures qui ont besoin de cette matiere premiere à laquelle Je crains que Dunkerque ne suffise pas. Mais Mr. Chardon est beaucoup plus initié que moi aux moyens de la Pêche de Dunkerque et je me contenterai de mettre sous les yeux de Mr. Necker les faits Relatifs aux Etats-unis. Je recevrai ses ordres à Chaville et le prie d’agréer mon sincere et Respectueux Attachement. L.
